Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
directional power meter of claim 96 (this objection may be overcome by resolution of the 112(b) rejection of claim 96 below without any drawing changes)
first temperature sensing means of claim 100
second temperature sensing means of claim 100
heating element control means of claim 100
temperature controller of claim 100
power control element of claim 105
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Solar electric water heater with multi-blade heating element and associated control arrangement and assembly
The abstract of the disclosure is objected to because it does not mention features of the claims like the multiple blades of a heating element or the use of renewable energy.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 100 is objected to because of the following informalities:  The phrase “element controller means” should state “heating element control means”, “element control means” (without the word heating) should state “heating element control means”, and “power switches” on line 3 of page 6 of the amended claims should state “power control switches” to have proper antecedent basis.  Appropriate correction is required.
Claims 101 and 102 are objected to because of the following informalities: The phrase “element controller” should state “heating element control means” to have proper antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 93 and 100-109 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 93, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 100 does not clearly state where one alternative begins and where one ends. The examiner is interpreting each paragraph ending with a semi-colon as alternatives. The use of a numbered list like in claim 99 would overcome this specific issue.
Claim 100 states that “any one or combination of” several alternative limitations are claimed, however, several of these limitations require others for proper antecedent basis, so “any one” cannot be true. To get more specific, modifying the claim slightly to number the alternative limitations:
Claim 100:
The electric water heater tank as claimed in claim 99, including any one or combination of:
one or more heating element control means each connected to a corresponding one of the heating elements;
the element control means includes one or more thermal cut-out switches each associated with one of the electrical heating elements, each thermal cut-out switch including first temperature sensing means adapted to cause the cut-out switch to cut off power to the corresponding heating element when the temperature of the water reaches a first threshold temperature;
the element control means being connected to the externally accessible connection means;
the heating element control means including at least one temperature controller associated with a corresponding heating element, each temperature controller including second temperature sensing means and a power control switch adapted to cut off power to the corresponding heating element when the temperature of the water reaches a second threshold temperature equal to or lower than the first temperature threshold;
at least one power switch controller controlling corresponding power switches; and
the power switches are mounted on or near respective ones of the first element controllers.
In the limitations above, labeled 100a through 100f, it can be seen that 100b and 100c require 100a, 100d requires 100b, and 100f requires 100e. Given the dependency structure, the examiner is interpreting this claim as any of the alternatives may be taken along with its associated dependencies. For example, choosing the alternative 107b implies also choosing 107a.
Claim 100 also recites “respective ones of the first element controllers” in 100f above, which lacks antecedent basis. The examiner is interpreting 100f as if it stated “heating element control means” instead of “first element controllers”.
Claim 100 recites “a power control switch adapted to cut off power to the corresponding heating element when the temperature of the water reaches a second threshold temperature” on the last line of p. 5 and the first two lines of p. 6 of the claims. It is unclear how or if the mentioned “power control switch” differs from the “power switches” and “power control switches” of the subsequent limitations of claim 100. The examiner is interpreting the power control switch of the last line of p. 5 and the first two lines of p. 6 as different from the power (control) switches of the remaining limitations of claim 100. 
Claim 106 recites a “temperature sensing means”. It is unclear how or if this differs from the first temperature sensing means or second temperature sensing means of claim 100. The examiner is interpreting the “temperature sensing means” of claim 106 as equivalent to the “first temperature sensing means”.
Claim 107 does not clearly state where one alternative begins and where one ends. The examiner is interpreting each paragraph ending with a semi-colon as alternatives. The use of a numbered list like in claim 99 would overcome this specific issue.
Claim 107 states that “any one or combination of” several alternative limitations are claimed, however, several of these limitations require others for proper antecedent basis, so “any one” cannot be true. To get more specific, modifying the claim slightly to number the alternative limitations:
Claim 107:
The water heater as claimed in claim 106, including any one or combination of:
one or more heating element control means each being connected to a corresponding one of the heating elements;
the heating element control means including one or more thermal cut-out switches adapted to disconnect the or each electrical heating element when the temperature of the water exceeds a first threshold temperature;
the heating element control means including one or more temperature control switches, each switch being adapted to disconnect power from a corresponding one of the electrical heating elements when the temperature of the water exceeds a second threshold temperature;
the or each temperature control switch control means is connected to the externally accessible connection means;
said temperature sensing means being adapted to obtain temperature of water at different heights of said tank; and
said temperature sensing means being located outside or inside of said tank.
In the limitations above, labeled 107a through 107f, it can be seen that 107b and 107c require 107a and 107d requires 107c. Given the dependency structure, the examiner is interpreting this claim as 
Claims 99, 101, 103-104, and 108-109 are rejected based on dependency on rejected claim 98.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 106-107 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 106, a “temperature sensing means” is claimed. As claim 100 and 106 are interpreted in light of indefiniteness, claim 106 does not further limit the subject matter of the claim upon which it depends because the “temperature sensing means” is interpreted as equivalent to the “first temperature sensing means”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 107 is rejected based on dependency on rejected claim 106.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 90-92 and 94-99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesage (US-20160138830-A1).
Regarding claim 90, Lesage discloses:
A water heating system (Lesage, fig. 1) including:
a water tank (Lesage, fig. 1, water holding tank 10); and
at least one electrical heating element unit (Lesage, fig. 1, dual resistive heating element 20);
the electrical heating unit including one, two, three, or more, independently controllable blades (Lesage, fig. 2, shows two independently controllable blades);
each blade being connected to an electrical power line via at least one corresponding power control arrangement (Lesage, fig. 2, see switches 41 and 42 and the switch near alternative power source 52);
wherein each electrical heating unit is inserted into the tank via a corresponding aperture in the tank (Lesage, fig. 2, ref. no. 47 is the aperture).
Regarding claim 91, Lesage discloses:
The water heating system as claimed in claim 90, wherein the power control arrangement includes a switch (Lesage, fig. 2, see switches 41 and 42 and the switch near alternative power source 52).
Regarding claim 92, Lesage discloses:
The water heating system as claimed in claim 90, wherein the water heating system includes a controller (Lesage, fig. 2, controller 24) adapted to control each power control arrangement (Lesage, fig. 2, see connections from controller 24 to the switches; 
Regarding claim 94, Lesage discloses:
The water heating system as claimed in claim 90, wherein the controller is responsive to external control signals to operate one or more of the power control devices to control the amount of power delivered to the or each electrical heating element unit, and wherein the external control signal is optionally selected from one or more of: wireless and physical line (Lesage, para. 0028: “forwarding command signals to the controller trough a communication link 28 which may be a cable connection or a wireless link.”).
Regarding claim 95, Lesage discloses:
The water heating system as claimed in claim 90, wherein the water heating system is powered by mains power (Lesage, para. 0001: “electrical power from the power supply grid of a utility supplier”).
Regarding claim 96, Lesage discloses:
The water heating system as claimed in claim 90, wherein the water heating system can include a connection terminal for each blade (Lesage, fig. 2, bolts 37 and 38).
Regarding claim 97, Lesage discloses:
A method of controlling the delivery of electric power to an electrical water heater including one or more electrical heating blades (Lesage, paras. fig. 3), the method including the steps of:
monitoring for the presence of one or more external power regulation signals
in the absence of an external power regulation signal, delivering mains power to the, or each, blade in accordance with a first routine (Lesage, fig. 3, blocks 62 leading to block 63 “3rd H.E. on”); and
in the presence of an external regulation signal,
analyzing the external regulation signal (Lesage, paras. 0038-0039 shows that the control is different depending on whether there is grid failure alone or grid failure with a command signal); and
depending on the analysis of the external regulation signal, either
varying the power delivered to the blades (Lesage , para. 0039: “During complete grid failure, the utility 27 can also send a command signal to the controller of all customers equipped with alternative power sources, such as gas generators, wind generators or power cell supply, to enable a circuit breaker 55 to connect the alternative power source 52 to the low power rated resistive heating element 32 to heat water in the water holding tank.”), or
cutting off the power to the blades (Lesage, fig. 3, block 71 “grid failure” to block 72 “all elements off”);
wherein the external regulation signal is optionally selected from:
one or more power variation signals (Lesage, para. 0033); and, a cut off signal (Lesage, para. 0039).
Regarding claim 98, Lesage discloses:
An electric water heater including a water tank (Lesage, fig. 1, water holding tank 10), at least one heating element blade (Lesage, fig. 2, shows two independently controllable blades), each blade being separately controllable via power control means (Lesage, fig. controller (Lesage, fig. 2, controller 24) adapted to control the power control means (Lesage, fig. 2, see connections from controller 24 to the switches; also note that controller 24 is duplicated at the top left; also see para. 0029: “Suitable switching means 41 and 42, such as relays or other type circuit breakers, are controlled by the programmable controller 24”), the controller including an instruction store (the instructions are called “command signals” by Lesage in para. 0028 and elsewhere; while not explicitly mentioned by Lesage, microprocessor control as described in para. 0028 would necessarily require storing the instructions in memory), the controller having a programming input (Lesage, fig. 2, user interface 51) via which instructions can be stored in the instruction store or memory, wherein instructions are optionally sent to the programming input via a communication link (Lesage, fig. 2, see connection between utility 27 and controller 24; also see para. 0028: “communication link 28”).
Regarding claim 99, Lesage discloses:
The electric water heater as claimed in claim 98, including one or more electrical heating elements (Lesage, fig. 1, dual resistive heating element 20), each heating element being connected to an externally accessible connection means (Lesage, fig. 2, flange 29), wherein the tank is configured with one or more of the following:
a) temperature sensing means (Lesage, thermostatic controls 16’, 18’, and 20’) adapted to obtain a measurement of the temperature of the water in the tank;
c) one or more temperature control switches each connected to a corresponding one of the heating elements.
Claim(s) 90-92 and 95 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhry (US-20160195284-A1).
Regarding claim 90, Chaudhry discloses:
A water heating system (Chaudhry, fig. 1) including:
a water tank (Chaudhry, fig. 1, tank 12); and
at least one electrical heating element unit (Chaudhry, fig. 1, heating elements 18 and 20);
the electrical heating unit including one, two, three, or more, independently controllable blades (Chaudhry, fig. 2, heating element 20 contains resistive elements 24 and 30);
each blade being connected to an electrical power line (Chaudhry, fig. 2, see connections from heating element 20) via at least one corresponding power control arrangement (Chaudhry, fig. 2, switch 44 and switch 52);
wherein each electrical heating unit is inserted into the tank via a corresponding aperture in the tank (via Chaudhry, fig. 3, flange 28).
Regarding claim 91, Chaudhry discloses:
The water heating system as claimed in claim 90, wherein the power control arrangement includes a switch (Chaudhry, fig. 2, switch 44 and switch 52).
Regarding claim 92, Chaudhry discloses:
The water heating system as claimed in claim 90, wherein the water heating system includes a controller (Chaudhry, fig. 2, main controller 36 and solar controller 50) adapted to control each power control arrangement
Regarding claim 95, Chaudhry discloses:
The water heating system as claimed in claim 90, wherein the water heating system is powered by solar power or mains power (Chaudhry, fig. 2; see solar panel 48 and “AC IN”).
Claim Rejections - 35 USC § 103
Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US-20160195284-A1) as applied to claim 92 above, and further in view of Branecky (US-20190086121-A1).
Regarding claim 93, Chaudhry discloses:
The water heating system as claimed in claim 92, wherein the controller is adapted to change the minimum water temperature setting (note difference with maximum water temperature setting of the instant application highlighted with the italics) between a first temperature and a second temperature higher than the first temperature in response to a maximum temperature control signal (Chaudhry, para. 0013: “If the abundance of solar energy exceeds the threshold, raising at least the lower set point temperature.”), the system preferably including a renewable energy supply (Chaudhry, para. 0013: “solar energy”), wherein the controller is adapted to change the minimum water temperature setting (again, note difference with maximum water temperature setting of the instant application highlighted with the italics) between a first temperature and a second temperature higher than the first temperature when sufficient renewable power is available (Chaudhry, para. 0013: “If the abundance of solar energy exceeds the threshold, raising at least the lower set point temperature.”).
Chaudhry fails to explicitly teach:
wherein the controller is adapted to change the maximum water temperature setting.
Branecky teaches:
wherein the controller is adapted to change the maximum water temperature setting (Branecky, para: 0053: “When the electronic processor 160 receives the “Add Load” command, the electronic processor 160 determines whether the water temperature is below an intermediary threshold (step 530). The intermediary threshold is a modified turn-on threshold. The intermediary threshold is higher than the turn-on threshold.”).
The specific modification the examiner has in mind modifies Chaudhry to raise both Chaudhry’s lower and upper set point temperatures in response to the temperature control signal.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heating system of Chaudhry as described in the previous paragraph in view of the teachings of Branecky (in the field of water heating systems) to store additional heat energy beyond Chaudhry’s original disclosure.
Claim 98-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US-20160195284-A1) as applied to claim 92 above, and further in view of Lesage (US-20160138830-A1).
Regarding claim 98, Chaudhry discloses:
An electric water heater including a water tank (Chaudhry, fig. 1, tank 12), at least one heating element blade (Chaudhry, fig. 2, heating element 20 contains resistive elements 24 and 30), each blade being separately controllable via power control means (Chaudhry, fig. 2, switch 44 and switch 52), a controller (Chaudhry, fig. 2, main controller 36 and solar controller 50) adapted to control the power control means (Chaudhry, fig. 2, see connection from main controller 36 to switch 44 and connection from solar controller 50 to switch 52).
Chaudhry fails to explicitly teach:
the controller including an instruction store, the controller having a programming input via which instructions can be stored in the instruction store or memory, wherein instructions are optionally sent to the programming input via a communication link.
Lesage teaches:
the controller including an instruction store (the instructions are called “command signals” by Lesage in para. 0028 and elsewhere; while not explicitly mentioned by Lesage, microprocessor control as described in para. 0028 would necessarily require storing the instructions in memory), the controller having a programming input (Lesage, fig. 2, user interface 51) via which instructions can be stored in the instruction store or memory, wherein instructions are optionally sent to the programming input via a communication link (Lesage, fig. 2, see connection between utility 27 and controller 24; also see para. 0028: “communication link 28”).
The specific modification to Chaudhry the examiner has in mind using a programmable controller of Chaudhry, and additionally programming the controller to allow programming input via a communication link as described by Lesage.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heating system of Chaudhry as described in the previous paragraph in view of the teachings of Lesage (in the field of water heating systems) to allow the utility or a user to control the water heater (Lesage, para. 0022).
Regarding claim 99, the combined teachings teach:
The electric water heater as claimed in claim 98, including one or more electrical heating elements (Chaudhry, fig. 2, heating elements 20 and 22), each heating element being connected to an externally accessible connection means
a) temperature sensing means (Chaudhry, fig. 1, thermostats 38 and 40) adapted to obtain a measurement of the temperature of the water in the tank;
c) one or more temperature control switches each connected to a corresponding one of the heating elements (Chaudhry, fig. 2, switches 42 and 44).
Regarding claim 100, the combined teachings teach:
The electric water heater tank as claimed in claim 99, including:
one or more heating element control means (Chaudhry, fig. 2, switches 42 and 44) each connected to a corresponding one of the heating elements;
the element controller means includes one or more thermal cut-out switches (Chaudhry, fig. 2, switch 42) each associated with one of the electrical heating elements, each thermal cut-out switch including first temperature sensing means (Chaudhry, fig. 2, thermostat 38) adapted to cause the cut-out switch to cut off power to the corresponding heating element when the temperature of the water reaches a first threshold temperature (Chaudhry, paras. 0031: “After the water at the top of the tank has been heated, resistive element 22 turns off”);
the element control means being connected to the externally accessible connection means (Chaudhry, fig. 2, see wiring connecting ECO 47 and switch 52 to flanges 26 and 28);
the heating element control means including at least one temperature controller (Chaudhry, fig. 2, main controller 36) associated with a corresponding heating element, each temperature controller including second temperature sensing means (Chaudhry, fig. 2, thermostat 40) and a power control switch (Chaudhry, fig. 2, switch 44) adapted to cut off power to the corresponding heating element when the temperature of the water reaches a second threshold temperature equal to the first temperature threshold (Chaudhry, paras. 0031: “When the desired temperature at the bottom of the tank is also reached, both of the AC resistive elements will be off.”);
at least one power switch controller (Chaudhry, fig. 2, ECO 47 and switch 52) controlling corresponding power switches (while ECO 47 is not disclosed in detail, switch 52 is presented similarly to ECO 47, particularly in fig. 1, and a PHOSITA would understand that ECO 47 would have a corresponding power switch in Chaudhry’s preferred embodiment).
Claim 108-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesage (US-20160138830-A1) in view of Lowes (https://www.youtube.com/watch?v=AflWO5wMcoE).
Regarding claim 108, Lesage teaches:
The water heater as claimed in claim 99, wherein the tank is configured with at least a temperature sensor (Lesage, thermostatic controls 16’, 18’, and 20’) and one or more heating elements (Lesage, fig. 1, dual resistive heating element 20) connected to an externally accessible connection means (Lesage, fig. 2, mounting blocks 35 and 36).
Lesage fails to explicitly teach:
A method of installing the water heater as claimed in claim 99, the method including the steps of installing the tank at a user's premises, and connecting a variable power supply and controller to the externally accessible connection means.
Lowes teaches:
A method of installing the water heater as claimed in claim 99, the method including the steps of installing the tank at a user's premises (Lowes, 2:10 to 4:00), and connecting a variable power supply and controller to the externally accessible connection means 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to install the water heating system of Lesage in view of the teachings of Lowes (in the field of water heating systems) to have hot water in a home.
Regarding claim 109, the combined teachings teach:
The method as claimed in claim 108 including:
the tank being configured with temperature control switches (Lesage, fig. 2, part of the thermostatic controls 16’, 18’ and 20’; para. 0028: “Thermostatic controls 16’, 18’ and 20’ are associated with each of the resistive heating elements […] These thermostatic controls are also connected to a controller 24 to feed temperature signals thereto and to receive control signals from the controller 24 to enable and disable the resistive heating elements.”) proximate the or each heating element (see location of thermostatic controls 16’, 18’ and 20’ in fig. 2).
Claim 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US-20160195284-A1) in view of Lesage (US-20160138830-A1) as applied to claim 100 above, and further in view of Henderson (US-6271505-B1).
Regarding claim 101, the combined teachings teach:
The electric water heater as claimed in claim 100, including a first heating element (Chaudhry, fig. 1, heating element 18), and one or more further heating elements located at different heights within the tank (Chaudhry, fig. 1, heating element 20),
the heating elements having electrical connections projecting through the wall of the tank (Chaudhry, fig. 3, see the terminals 32 and 34 on the other side of the flange, which 
The combined teachings fail to explicitly teach:
two or more element controllers, each associated with a corresponding one of the heating elements;
each element controller being mounted adjacent to, or the vicinity of, the electrical connections of the heating elements.
Bradenbaugh teaches:
two or more element controllers (Henderson, fig. 2, thermostat switch portions 30b and 40b), each associated with a corresponding one of the heating elements (Henderson, fig. 2, heating elements 18 and 20);
each element controller being mounted adjacent to the electrical connections of the heating elements (see Henderson, fig. 2 for the position of the heating elements and their electrical connections with respect to the element controllers).
The specific modification the examiner has in mind moves the switches 42 and 44 of Chaudhry outside of the main controller 36 and next to the heating elements to the wiring harness similar to that of Henderson. The wiring harness of Henderson replaces the wiring seen connecting the resistive elements 22 and 24 of Chaudhry to the main controller.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electric water heater of the combined teachings as described in the previous paragraph in view of the teachings of Henderson (in the field of electric water heaters) to more easily support an arbitrary number of heating elements (for different capacity water heaters) by standardizing the controllers such that only one type of controller needs to be manufactured, simplifying construction in one way.
Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US-20160195284-A1) in view of Lesage (US-20160138830-A1) as applied to claim 100 above, and further in view of Newton (US-20180361180-A1) and Dosani (US-5808277-A).
Regarding claim 105, the combined teachings teach:
The electric water heater as claimed in claim 100.
The combined teachings fail to explicitly teach:
including a power control element, and a heat sink, the tank including a cold water inlet proximate the lower end of the tank, the heat sink being mounted proximate the lower end of the tank, the power control element being mounted on the heat sink.
Newton teaches:
including a power control element (Newton, para. 0063: “electronic switch 20, in the form of a semiconductor triac”), and a heat sink (Newton, para. 0063), the heat sink being mounted proximate the lower end of the tank (adding a power control element with a heat sink to the output of Chaudhry, switch 52 would satisfy this limitation), the power control element being mounted on the heat sink (Newton, para. 0063: “Heat generated by the electronic switch 20 is dissipated using a suitable heat sink”).
The modification the examiner has in mind places the electronic switch 20 of Newton at the output of switch 52 of Chaudhry, and places the heat sink on the electronic switch 20 to dissipate the heat of the electronic switch 20.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electric water heater of the combined teachings as described in the previous paragraph in view of the teachings of Newton (in the field of electric water heaters) to dissipate heat generated in the switch (Newton, para. 0063: “Heat generated by the electronic switch 20 is dissipated using a suitable heat sink”).

the tank including a cold water inlet proximate the lower end of the tank.
The modification the examiner has in mind moves the inlet 16 to the bottom side of the tank as seen in Dosani.
	Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electric water heater of the combined teachings as described in the previous paragraph in view of the teachings of Dosani (in the field of electric water heaters) to connect to water pipes which are near the floor more easily.
Claims 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US-20160195284-A1) in view of Lesage (US-20160138830-A1) as applied to claim 100 above, and further in view of Chaudhry2 (US-20160363347-A1).
Regarding claim 106, the combined teachings teach:
The electric water heater as claimed in claim 100, including temperature sensing means adapted to obtain a measurement of the temperature of the water in the tank.
The combined teachings fail to explicitly teach:
the temperature sensing means and each heating element being connected to an externally accessible connection means.
Chaudhry2 teaches:
the temperature sensing means (Chaudhry2, fig. 4A, temperature sensor 150) and each heating element being connected to an externally accessible connection means (Chaudhry2, fig. 4A, base flange 142).
The specific modification the examiner has in mind changes the upper heating element 18 and thermostat 38 of Chaudhry to be the integrally formed unit of Chaudhry2, and modifies the lower heating element 20 to include the temperature sensor 150 on the lower heating element similar to 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electric water heater of the combined teachings as described in the previous paragraph in view of the teachings of Chaudhry2 (in the field of electric water heaters) to more reliably detect dry-firing (Chaudhry2, para. 0004).
Regarding claim 107, the combined teachings teach:
The water heater as claimed in claim 106, including any one or combination of:
one or more heating element control means (Chaudhry, fig. 2, switches 42 and 44) each connected to a corresponding one of the heating elements;
the element controller means includes one or more thermal cut-out switches (Chaudhry, fig. 2, switch 42) each associated with one of the electrical heating elements, each thermal cut-out switch including first temperature sensing means (Chaudhry, fig. 2, thermostat 38) adapted to cause the cut-out switch to cut off power to the corresponding heating element when the temperature of the water reaches a first threshold temperature (Chaudhry, paras. 0031: “After the water at the top of the tank has been heated, resistive element 22 turns off”); and
said temperature sensing means being adapted to obtain temperature of water at different heights of said tank (Chaudhry, fig. 2, see locations of thermostats 38 and 40).
Allowable Subject Matter
Claims 102-104 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 102, a modification of the device of Chaudhry in view of Lesage and Henderson to have a single connector adapted to connect both signalling and power wires to one or more controllers would require a non-obvious structural modification of the device. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the claim.
Regarding claims 103-104, a modification of the device of Chaudhry in view of Lesage and Henderson to have a first external connector adapted to connect both power wires and signalling wires to external circuitry via a complementary second external connector would require a non-obvious structural modification of the device. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762